Case 4:18-cV-01044-HSG Document 72-2 Filed 10/08/18 Page 1 of 4

EXHIBIT B

Case 4:18-cV-01044-HSG Document 72-2 Filed 10/08/18 Page 2 of 4

Defendants’ Privilege Log
TechShop, Inc. v Rasure, et al (CAND 4:18-01044-HSG-JCS)

Documents Described By Catego§y Rather Than Individually

 

`»‘,§Date»Rangeih

;`1".' DocType f f

~~~~~

,f'El‘»-‘ 3 ~ FC`ateg'or,y Descrip't"ion’;:`.{;: 'f]`

Rrivilege"Justiflcatidnf ~ ` . #Docs'¢W/Heldll

 

~\'Caté‘g'dr"y#?
1

ll/l4/2017-
9/6/2018

SMS PDF

Confidential private SMS text messages Marita| communication
sent back and forth solely between husband
and wife during the time when they were
validly married, which the spouses intended
to be private and which were in fact kept
private. The subject matters and purposes
of these SMS text messages are also
private. Each of the spouses is a holder of
the privilege and neither of them has
waived the privilege for marital
communications

Spouses: Dan Rasure; Megan
Drew Weislander Rasure

Message count
not available
(2251 pages if
printed)

 

12/6/2017 -
8/27/2018

Email PDF

Spouses: Dan Rasure; Megan Marital communication

Drew Weislander Rasure

Confidential private emails sent back and
forth solely between husband and wife
during the time when they were validly
married, which the spouses intended to be
private and which were in fact kept private.
The subject matters and purposes of these
cmails are also private. Each of the spouses
is a holder of the privilege and neither of
them has waived the privilege for marital
communications

104 emai|s

 

 

 

l 1/14/2017 -
9/27/2018

 

FaceBook
messenger
PDF

 

Spouses: Dan Rasure; Megan Marital communication

Drew Weislander Rasure

Confidentia| private messages on the
FaceBook Messenger platform, sent back
and forth solely between husband and wife
during the time when they were validly
married, which the spouses intended to be
private and which were in fact kept private.
The subject matters and purposes of these
messages are also private. Each of the
spouses is a holder of the privilege and
neither of them has waived the privilege for
marital communications

 

 

 

Message count
not available

 

 

As of 9/30/2018

Page l of 3 Pages

Case 4:18-cv-01044-HSG Document 72-2 Filed 10/08/18 Page 3 of 4

Defendants’ Privilege Log
TechShop, Im:. v Rasure, et al (CAND 4118-0]044-HSG-JCS)

 

 

 

 

 

 

 

 

 

 

 

 

 

Caté§biy# . D'ate:Rang"e ` ' "Do"c'l‘ype ` f ` ';\SenderlRecipient/Copyeell~ ' ' . , `:-="..Cai€g`bl'y DéSCi'ibfi&ll:i:’ l aj .PrivilegeJustifieatioo ~ - . #Do¢§'W/H€ld
4 l 1/19/2017 - Email PDF Attorneys: J.P. Deveny; Confidential communications with outside Attorney client 70 emails
2/16/2018 S.Isaacson; S.Allison; Client: counsel providing, requesting or reflecting communication; attorney (including next
Dan Rasure; Megan Drew legal advice regarding acquisition of assets work product category)
Weislander Rasure of 'I`echShop, Inc. and/or its subsidiary
LLCs, due diligence, agreement
negotiations and documentation, financing
negotiations, and negotiations with
TechShop stakeholders (including
Autodesk)
5 1/4/2018 - Email PDF Attomeys: J.P. Deveny; Confidential communications with outside Attorney client 70 emails
2/27/2018 Client: Dan Rasure; Megan counsel providing, requesting or reflecting communication; attorney (including
Drew Weislander Rasure legal advice regarding leasing and operation work product above
of makerspace facility in San Francisco, category)
including due diligence, lease negotiation
and documentation, and financing
negotiation and documentation
6 2/24/2018 - Email PDF Attorneys: J.P. Deveny; Confrdential communications with outside Attorney client 8 emails
9/27/2018 Client: Dan Rasure; Megan counsel providing, requesting or reflecting communication; attorney
Drew Weislander Rasure legal advice regarding pending litigation work product
7 8/14/2018 - Email PDF Attorneys: Ann Draper; Communications between counsel and Attorney client 97 emails
9/27/2018 Client: Dan Rasure; Qualified consultants providing, requesting or communication; attorney
Third Parties: Joshua Carpoff reflecting electronically stored information work product
(Vendor); Dustin Blake (Third pertinent to this litigation and the gathering
Parry IT Manager) and analysis thereof.
As of 9/30/2018

Page 2 of 3 Pages

 

Case 4:18-cv-01044-HSG Document 72-2 Filed 10/08/18 Page 4 of 4

Defendants’ Privilege Log
TechShop, Inc. v Rasure, el al (CAND 4:18-01044-HSG-JCS)

Documents Described Individually

 

 

 

documents protected by the NDA

~ ;`-';Bate_s # ' y ' :j'f"Da`t`e ‘ , " DocType . Sender/Reciplent/Copyee Category Descrlptlon anllege Justilicatlon," ;`#Docs WlHelc-lj'.‘
* :§Ran`ge§'f 1 » ' 11 ' ` i , ` , t »; ‘ ,; ' . ‘ ;, |’
DR009770 - 12/15/2017 Email PDF Sender: Josh Evving 15 documents provided by AutoDesk 1-"rivacy; NDA agreement l email with 15
DR009956 (Autodesk); Recipient: Dan pursuant to an NDA signed by attachments
Rasure Recipient. P|aintiff is a party to these (total of 187
agreements and already has the pages)

 

 

 

 

 

 

 

 

 

 

This Privilege Log relates to documents that have been produced, and will be gpdated at the time of each supplemental productions.

 

As of 9/30/2018
Page 3 of 3 Pages

 

